
QuickLinks -- Click here to rapidly navigate through this document



CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


ADVERTISING SERVICES AGREEMENT


        This Advertising Services Agreement (the "Agreement") is entered into by
and between Ask Jeeves, Inc., a Delaware corporation with principal place of
business at 5858 Horton Street, Suite 350, Emeryville, CA 94608 ("Customer"),
and Google, Inc., a California corporation with its principal place of business
at 2400 Bayshore Parkway, Mountain View, California 94043 ("Google") regarding
Customer's use of the Services (defined below). This Agreement,
dated                        (the "Effective Date"), sets forth the terms and
conditions under which Google makes the Services available to Customer.

        1.    Definitions.    For purposes of this Agreement, the following
terms will have the indicated meanings:

        1.1    "Brand Features"    means the names, trade names, trademarks,
service marks, logos, URLs and other distinctive brand features of each party
respectively as listed in Schedule E.

        1.2    "Client Name"    means an alphanumeric code or codes assigned to
Customer by Google that identifies Customer.

        1.3    "Content"    means all editorial, text, graphic, audiovisual, and
other content that is served to End Users of the Site and that is not provided
by Google, including without limitation a search box, instruction pages,
frequently asked questions pages and any Site End User terms and guidelines. For
avoidance of doubt, any content to which an End User links by clicking on a
Google Sponsored Link shall not be considered Content.

        1.4    [Intentionally Deleted][in original agreement]    

        1.5    "End User"    means a user of the Site.

        1.6    "Google Data Protocol"    means the written specification on how
the Customer's Site communicates and interacts with the Services.

        1.7    "Intellectual Property Rights"    means any and all rights
existing from time to time under patent law, copyright law, semiconductor chip
protection law, moral rights law, trade secret law, trademark law, unfair
competition law, publicity rights law, privacy rights law, and any and all other
proprietary rights, and any and all applications, renewals, extensions and
restorations thereof, now or hereafter in force and effect worldwide.

        1.8    "Google Sponsored Links Program"    or "GSLP" or "Services" means
the program by which advertisements which are contained in the program currently
known as Adwords Select are provided to Customer and its End-Users by Google,
and displayed by Customer on its Site according to the terms of this Agreement.
Google shall use commercially reasonable efforts to exclude [***]

        1.8.1    "Google Sponsored Links"    means Sponsored Links sold by
Google pursuant to the GSLP.

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

1

--------------------------------------------------------------------------------




        1.8.2    "Google Administrative Console"    means a password protected
area of Google's web site which allows Customer to update contact information
and permitted IP addresses for each valid Customer ID.

        1.9    "Query"    means a search query.

        1.10    "Results Pages"    means any Web pages displayed by or on behalf
of the Customer [***] with respect to which Customer's [***] servers have made a
request to Google's servers to receive a Results Set.

        1.11    "Spam Query"    means those Queries for which Google does not
receive payment from an advertiser because such Queries have been reasonably
determined to be fraudulent.

        1.12    "Result Set(s)"    means the data set provided to Customer by
Google in response to a Query, consisting of Google Sponsored Links, and which
shall be displayed by Customer [***] on the Site pursuant to the terms of this
Agreement.

        1.13    "Site"    means Ask.com, AJ.com, AskJeeves.com, Teoma.com, [***]
and, at Customer's option, other Web sites of which Customer owns or controls
greater than a fifty percent (50%) interest. An initial list of domains in the
Site is (subject to the approval of [***] attached hereto as Schedule A. All
queries sent from the Site to Google shall use the same Client Name (unless
otherwise agreed by the parties), and one of the Valid IP Addresses provided by
Customer to Google.

        1.14    "Sponsored Link"    means a compensated advertising listing that
is generated in response to an End User query and that: [***]

        1.15    "Syndicated Sites"    [***]

        1.16    "Term"    shall have the meaning indicated in Section 10.

        1.17    "URL"    means a uniform resource locator for documents or other
resources on the Web.

        1.18    "Valid IP Addresses"    means any and all valid Internet
protocol addresses, or range of valid Internet protocol addresses, that will be
used by or on behalf of Customer to access the Services.

        1.19    "Web"    means the World Wide Web, containing among other things
pages written in the hypertext markup language and/or any similar successor
technology.

        2.    Provision of Services.    

        General/Implementation.    Google will provide Customer the Google
Sponsored Links Program, whereby Google shall provide the Google Sponsored Links
to Customer and its End Users for display by or on behalf of Customer on Results
Pages on the Site according to the terms of this Agreement. Customer agrees that
it shall use commercially reasonable efforts to implement the Google Sponsored
Links Program, and Google agrees that it shall use commercially reasonable
efforts to assist Customer

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

2

--------------------------------------------------------------------------------


in such implementation, on the initial domains included in the Site no later
than the implementation dates ("Launch Date") indicated on the table below:


Initial Domains included in the Site:
 
Respective Launch Date:
Ask.com, AJ.com, AskJeeves.com
 
September [***], 2002
Teoma.com, DirectHit.com
 
September [***], 2002
All other Initial Domains
 
September [***], 2002, [***]

        Customer's failure to timely implement the Google Sponsored Links
Program per the preceding sentence for reasons primarily attributable to
Customer shall be, after a period of ten (10) days after a written notice to be
sent by Google after the expiration of the above mentioned Launch Dates, a
material breach of the Agreement and Google shall be entitled to: (i) delay
payment [***] (ii) [***] and (iii) [***]. In any case, Google shall not delay
payment for any days of delay that are primarily attributable to Google, nor
shall such Google days of delay count toward Customer's days of delay or cure.

        In the event that the Launch Date of any Initial Domain is delayed and
such delay is primarily attributable to Google's actions or failure to act, then
after a period of [***] after a written notice to be sent by Customer after the
expiration of such Launch Date, a material breach of the Agreement by Google
shall have occurred and Customer shall: (i) [***] and/or (ii) [***]. In any
case, Google shall not be liable to make payments for any days of delay that are
primarily attributable to Customer.

        The parties agree to work in good faith to ensure implementation of the
Services on future domains included in the Site.

        For each Query received by Google from Customer, Google shall provide a
Result Set, consisting of [***] for such Query. Customer agrees to list
(i) [***] (ii) [***] (iii) [***] and (iv) [***] on [***], unless otherwise
mutually agreed to by the parties in writing; provided that in the event that a
Query does not generate the number of Sponsored Links specified herein, then
Customer shall only be required to display the actual number of Sponsored Links
in the Result Set. Except as expressly provided in this Agreement, Customer
shall not [***] and otherwise do not [***] without Google's prior written
consent. For avoidance of doubt, [***] in the preceding sentence shall not be
considered a breach of Section 6.1. Unless otherwise agreed to by the parties
(and except for limited Customer testing), Google Sponsored Links [***] to that
shown in [***] attached hereto. In addition, the Google Sponsored Links shall be
displayed in wide format, [***]. Google shall use commercially reasonable
efforts to provide Services that do not contain any content, materials, data,
work, link, advertising or services that violate any applicable law or
regulation. If Customer discovers that content, data or a link violates a law or
regulation, then Customer may provide written notice to Google with a URL or
list of URL's, and Google shall use commercially reasonable efforts to exclude
from any Results Sets such URL(s) within [***] of such notice.

        2.1    Mechanics.    Google will receive Queries from or on behalf of
Customer at Google's network interface, process the Queries and return a Result
Set to Customer via Google's network interface, using the Google Data Protocol,
or other means as Google may implement from time to time. Google shall not be
responsible for receiving search queries directly from Customer's End Users, for
transmission of data between Customer and Google's network interface or for
displaying the Result Set to Customer's End Users, nor shall Google be
responsible for providing search

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

3

--------------------------------------------------------------------------------

results to end users conducting searches to locate information on the Web.
Customer, at its own expense, shall be responsible for providing customer
support services to its end users.

        2.1.1    Query Information.    The parties agree that, as between
Customer and Google, any data or information sent by Customer to Google prior to
or during the Term, including without limitation that submitted as Queries to
Google, shall remain the sole and exclusive property of Customer, and Google
shall only use such data and information in connection with the fulfillment of
Google's obligations hereunder. Customer considers click-stream data generated
in the course of Google providing Services to be [***] and Google agrees it
shall not utilize such click-stream data for [***] or [***] and [***] provided
that Google may use any such data [***]. All Queries sent by Customer to Google
shall include the following: (a) [***] (b) [***] as required by Google,
consisting of a [***] which may be [***] or such other information as the
parties may agree upon, and (c) [***] each of which corresponds to the [***],
none of which shall include [***] which information will be used by Google
solely to [***] and [***] and [***]. Google may retain such information during
the time it maintains logs containing such information in the ordinary course of
its business so long as it [***] in a manner that can be [***].

        2.2    Google Data Protocol.    Within 5 days after the Effective Date,
Google shall provide to Customer the Google Data Protocol and information and
resources, as determined solely by Google in its discretion, to enable Customer
to start using the Services, and which may include, without limitation, valid
Client Names, a valid URL to draw text-sponsored ads and access to Google's
Administrative Console. Google grants to Customer a nontransferable,
nonexclusive license during the Term to use the Google Data Protocol solely for
the purpose of communicating information between the Site and the Services. The
Google Data Protocol shall be deemed Confidential Information pursuant to the
terms of Section 5.

        2.3    IP Security Process.    Within 5 days after the Effective Date,
Customer shall provide Google with an initial written list of Valid IP
Addresses, and Google shall provide Customer a Client Name. Upon mutual
agreement and as required by this Agreement, Google shall provide Customer
additional Client Names from time to time. All search queries sent to Google by
or on behalf of the Customer must contain the Client Name and must use a Valid
IP Address. Google shall have the right to immediately discontinue providing
Services to IP addresses that are not Valid IP Addresses. Any modifications to
the initial list of Valid IP Addresses provided to Google by Customer must be
made in a written document executed by both parties or online via the Google
Administration Console.

        2.4    End-User Support.    Customer, at its own expense, shall provide
first level customer support services to its End Users. Google, at its own
expense, shall provide second level technical support services to Customer
regarding the Services. Such support services will be provided as set forth in
Schedule C.

        2.5    Google Sponsored Links Program Testing.    During the Term,
Google shall have the right to send uncompensated Queries using automated
processes to domains in the Sites owned by Customer (and Customer will use
commercially reasonable efforts to procure Google testing rights for the Sites
not owned by Customer) in order to verify that Google Sponsored Links are being
served in compliance with the terms of this Agreement and for testing purposes
to optimize the Services. During each month during the Term, Google shall not be
permitted to send an amount of uncompensated Queries greater than [***] during
such month. Google agrees to use commercially

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

4

--------------------------------------------------------------------------------




reasonable efforts to only conduct automated testing of the Sites (whether or
not related to this Agreement) [***].

        2.6    [intentionally deleted] [in original agreement]    

        2.7    Comparable Content.    Google shall provide Google Sponsored
Links and Results Sets to the Site that are [***] i.e., that include [***] other
than those that are [***] pursuant to this Agreement or by agreement of the
parties [***] and that are [***] Google's other GSLP customers. Customer may
from time to time conduct reasonable testing on Google's site, provided that any
such testing is in accordance with Google's standard testing procedures and
policies as outlined in the Google Data Protocol.

        2.8    Service Level Agreement.    The parties hereby incorporate by
reference herein the Service Level Agreement attached hereto as Schedule H.

        2.9    Marketing and Promotion.    Google agrees to actively sell,
market and develop the Google Sponsored Links during the Term.

        2.10    Exclusivity.    Customer agrees that, during the Term of this
Agreement and on any of the domains included in the Site: (i) [***] and
(ii) [***] and (iii) [***]. Customer further understands that Google will
provide the Services on a nonexclusive basis, and that Google will continue to
customize and provide its services to other parties for use in connection with a
variety of applications, including search engine applications.

        2.11    Management Committee.    Google and Customer will act in good
faith and use commercially reasonable efforts to promptly resolve any claim,
dispute, controversy or disagreement (each a "Dispute") between the parties
related to this Agreement. If the parties cannot promptly resolve the Dispute
within ten (10) days after written notice is provided from one party to another
of the existence of the Dispute, the Dispute will be submitted to the Management
Committee (defined below) for resolution. For ten (10) days following submission
of the Dispute to the Management Committee, the Management Committee will have
the exclusive right to resolve such Dispute;. If the Management Committee is
unable to amicably resolve the Dispute during the ten-day period, then the
Management Committee will consider in good faith the possibility of retaining a
third party mediator to facilitate resolution of the Dispute. In the event the
Management Committee elects not to retain a mediator, then either party shall be
free to pursue other courses of action as it deems necessary. "Management
Committee" will mean a committee made up of a senior executive from each of the
Parties for the purpose of resolving Disputes under this Section 2.11 and
generally overseeing the relationship between the Parties contemplated by this
Agreement. Notwithstanding the foregoing, with respect to Disputes involving
[***] to be made hereunder or [***] determinations, if mediation of the Dispute
fails to resolve the Dispute (or if the Management Committee elects not to
mediate the Dispute), such Dispute shall be finally settled by binding
arbitration in Santa Clara County, California under the Commercial Rules of the
American Arbitration Association by one arbitrator appointed in accordance with
the rules. The arbitrators' decision award may be entered in any court of
competent jurisdiction. Neither Party will seek, nor will be entitled to seek,
binding outside resolution of the Dispute unless and until the Parties have been
unable to resolve the Dispute as set forth in this Section 2.2.

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

5

--------------------------------------------------------------------------------




        3.    Payments.    

        3.1    Payment.    Google shall pay the fees in the amounts and on the
terms specified in Schedule B attached hereto. All fees quoted and payments made
hereunder shall be made in U.S. Dollars. Customer shall be responsible for all
sales taxes and other similar taxes imposed by any federal, state or local
governmental entity on the transactions contemplated by this Agreement,
excluding taxes based upon Google's net income.

        3.2    Reports.    Google will provide up-to-date [***] status reports.
All reports shall be treated as Confidential Information of each party under the
terms of this Agreement, based on the underlying information contained therein.
The status reports shall include the [***] and by [***] and any other [***] as
mutually agreed upon by the parties. [***] shall be reported in a [***] revenue
report which shall be provided to Customer within [***] after the end of [***]
and shall be [***] and shall also include the same information contained in the
[***] status reports. Upon mutual agreement between the parties, Google may
provide Customer additional reports from time to time.

        4.    Audit Rights.    Customer, at its own expense, may retain a
mutually acceptable nationally recognized independent auditor to review and
audit Google's relevant records to confirm the fees due under this Agreement
upon [***] days prior written notice. Such audit shall: (a) be subject to
Google's reasonable security and confidentiality requirements; (b) occur no more
than [***] and not during the last three (3) weeks of a calendar quarter,
provided that if two (2) successive audits show that Google is within [***] of
fees owed to Customer, then the frequency of audits shall occur no more than
every [***], and (c) transpire during Google's normal business hours. If the
audit results in a [***] or more adjustment in the payments for the audited
period, then Google shall pay for the reasonable costs associated with such
audit.

        5.    Confidentiality.    

        5.1    Confidential Information.    Each party (the "Receiving Party")
understands that the other party (the "Disclosing Party") has disclosed or may
disclose information of a confidential nature including, without limitation,
know-how, formulas, processes, ideas, inventions, schematics and other
technical, business, financial and product development plans, forecasts,
strategies and information ("Confidential Information"). All Confidential
Information disclosed in tangible form by the Disclosing Party shall be marked
"confidential" or "proprietary" and all Confidential Information disclosed
orally or otherwise in intangible form by the Disclosing Party shall be
designated as confidential or proprietary at the time of disclosure.

        5.2    Disclosure and Use.    The Receiving Party agrees (i) to hold the
Disclosing Party's Confidential Information in confidence and to take all
necessary precautions to protect such Confidential Information (including,
without limitation, all precautions the Receiving Party employs with respect to
its own confidential materials), (ii) not to divulge any such Confidential
Information or any information derived there from to any third person, except
independent contractors under an obligation of confidentiality and with a need
to know for purposes authorized under this Agreement, (iii) not to make any use
whatsoever at any time of such Confidential Information except as authorized
under this Agreement, and (iv) not to remove or export any such Confidential
Information from the country of the Receiving Party except as may be allowed by
applicable export laws. The Receiving Party shall limit the use of and access to
the Disclosing Party's Confidential Information to the Receiving Party's
employees, attorneys and independent contractors under an obligation of
confidentiality and restricted use who need to know such

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

6

--------------------------------------------------------------------------------




Confidential Information for the purposes authorized under this Agreement. The
Receiving Party shall treat the Confidential Information with at least the same
degree of care and protection as it would use with respect to its own
Confidential Information, but in no event less than a reasonable standard of
care. The foregoing obligations shall survive for a period of five (5) years
from the date of disclosure of the Confidential Information, except in the case
of source code, in which case the foregoing obligations shall be perpetual.
Without granting any right or license, the Disclosing Party agrees that the
foregoing shall not apply with respect to information that the Receiving Party
can establish (i) is in the public domain and is available at the time of
disclosure or which thereafter enters the public domain and is available,
through no improper action or inaction by the Receiving Party or any affiliate,
agent or employee, or (ii) was in its possession or known by it prior to receipt
from the Disclosing Party without restriction, or (iii) was rightfully disclosed
to it by another person without restriction, or (iv) is independently developed
by the Receiving Party without use of such Confidential Information, or (v) is
required to be disclosed pursuant to any statutory or regulatory authority,
provided the Disclosing Party is given prompt notice of such requirement and the
scope of such disclosure is limited to the extent possible, or (vi) is required
to be disclosed by a court order, provided the Disclosing Party is given prompt
notice of such order and provided the opportunity to contest it.

        5.3    Return of Confidential Information.    Upon any termination or
expiration of this Agreement each party will destroy, or return to the other
party, all tangible copies of the other party's Confidential Information and
erase all copies in electronic form.

        5.4    Confidentiality of Agreement.    Each party agrees that the
existence of this Agreement and the terms of this Agreement shall be deemed
Confidential Information of the other party, provided that in addition to the
permitted disclosures under section 5.2, either party may disclose the terms of
this Agreement (i) if required to do so by law or generally accepted accounting
principles, (ii) as required to assert its rights hereunder, and (iii) to its
own directors, employees, attorneys, accountants, and other advisors on a "need
to know" basis and under an obligation of confidentiality no less stringent than
set forth herein. Each party agrees that the Disclosing Party will be given
prompt notice of any disclosure made pursuant to clause (i) or (ii) above, and
that any such disclosure shall be limited to the extent possible.

        6.    Intellectual Property    

        6.1    Google Rights.    As between Customer and Google, Customer agrees
that it will not claim ownership, based on this Agreement or its use of Services
hereunder, in any right, title and interest, including without limitation
Intellectual Property Rights associated with the Services (including, but not
limited to, the GSLP service, the Google Data Protocol, and Google Brand
Features, whether used by Google and/or Customer, but excluding items licensed
by Google from third parties). Customer shall not acquire any right, title, or
interest in or to the Intellectual Property Rights associated with the Services
(including the GSLP service, the Google Data Protocol, and Google Brand
Features), except for the limited right use rights expressly set forth in this
Agreement. Customer shall not modify, adapt, translate, prepare derivative works
from, decompile, reverse engineer, disassemble or otherwise attempt to derive
source code of the GSLP service, the Google Data Protocol, Google Brand
Features, or any other software, or documentation associated with the Services.
Customer will not remove, obscure, or alter Google's copyright notice,
trademarks, or other proprietary rights notices affixed to or contained within
any Google Services, software, or documentation. Notwithstanding anything to the
contrary in this section, to the extent that Customer owns Intellectual Property
Rights, this Agreement is not a

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

7

--------------------------------------------------------------------------------

grant of license to Google of any of those rights, nor does anything in this
Agreement serve as a waiver of those rights. Furthermore, except as expressly
provided for in this Agreement, Customer shall not crawl, index or in any
non-transitory manner store or cache information obtained from the Services. Any
rights not expressly granted herein are deemed withheld.

        6.2    Customer Rights.    As between Google and Customer, Google agrees
that it will not claim ownership, based on this Agreement or provision of the
Services hereunder, in any right, title and interest, including without
limitation Intellectual Property Rights associated with the Content. Google
shall not acquire any right, title or interest in or to such Content, except for
the limited use rights expressly set forth in this Agreement. Notwithstanding
anything to the contrary in this section, to the extent that Google owns
Intellectual Property Rights, this Agreement is not a grant of license to
Customer of any of those rights except as expressly provided for herein, nor
does anything in this Agreement serve as a waiver of those rights.

        6.3    Brand Feature License.    Google hereby grants Customer a
nontransferable, nonexclusive license during the Term to display Google's Brand
Features for the purpose of promoting or advertising that Customer uses and
syndicates the Services. Notwithstanding the foregoing, Customer shall not be
obligated to include Google Brand Features anywhere on the Site, and unless
otherwise permitted in advance by Customer in writing, Google shall not include
any Google Brand Features in any Result Set or any Google Sponsored Link.
Customer hereby grants to Google a nontransferable, nonexclusive license during
the Term to use Customer's Brand Features to: (i) advertise that Customer is
using the Services and (ii) include Customer's logo in presentations, marketing
materials, customer lists, and website listing of partners; provided that
Customer provides its advance written approval of all such advertising and
messaging activities, including without limitation press releases. For purposes
of clarification, except for the right to include the Ask Jeeves and Ask.com
names on a list of customers who use the Services, Google shall not reference or
use the Ask Jeeves, Ask.com or Teoma name in any manner whatsoever unless
Customer has provided its prior written approval. For avoidance of doubt, Google
shall not post any Customer name on the Google web site without Customer's prior
written approval. Customer's license to Google shall be expressly limited to
Google specifically referencing Customer as a customer only of the Google
Sponsored Links Program and shall not include any reference that Customer
utilizes any other Google product (including without limitation any Google
search product) or any reference that is ambiguous enough to cause confusion as
to whether Customer uses any other Google product other than pursuant to this
Agreement. Each party will submit all materials of any kind containing the other
party's Brand Features to the other party before release to the public for
inspection, and such other party will have the right to approve such material
prior to each distribution. Except as set forth in this Section, nothing in this
Agreement shall grant or shall be deemed to grant to one party any right, title
or interest in or to the other party's Brand Features. All use by Google of
Customer's Brand Features (including any goodwill associated therewith) shall
inure to the benefit of Customer and all use by Customer of Google's Brand
Features (including any goodwill associated therewith) shall inure to the
benefit of Google. At no time during or after the Term of this Agreement shall
one party assert rights in the Brand Features of the other party (except to the
extent this restriction is prohibited by applicable law) or the registration
thereof by the other party, nor shall either party attempt to register any Brand
Features or domain names that are confusingly similar to those of the other
party.

        Notwithstanding anything to the contrary herein, the parties may work
together to either unilaterally or jointly issue an initial press release
regarding the existence and aggregate financial

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

8

--------------------------------------------------------------------------------

impact of this Agreement, provided that any such press release has been reviewed
and approved in advance by both parties. Neither party shall issue any
additional press releases in connection with this Agreement without the other
party's prior review and approval of such press releases.

        7.    Warranties and Disclaimer.    

        7.1    Google.    Google warrants that: (i) it has full power and
authority to enter into this Agreement and perform its obligations hereunder,
and (ii) it neither has made, nor will make any representations, warranties or
promises on behalf of Customer, or any that exceed the scope of this Agreement.
GOOGLE MAKES NO OTHER WARRANTY OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY
OR OTHERWISE, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR USE, AND NONINFRINGEMENT.

        7.2    Customer.    Customer warrants that: (i) it has full power and
authority to enter into this Agreement and perform its obligations hereunder;
and (ii) it shall use information provided by Google (including Results Sets) in
a manner that complies with applicable laws; and (iii) during the three
(3) consecutive months preceding the Effective Date, the [***] (as defined in
Schedule B) of the [***] in the area entitled [***] on the pages that would have
been [***] had this Agreement been in place during such period was at least
[***]. CUSTOMER MAKES NO OTHER WARRANTY OF ANY KIND, WHETHER EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR USE, AND NONINFRINGEMENT.

        8.    Indemnification.    

        8.1    Google Intellectual Property Indemnification.    Google will
defend, indemnify and hold harmless Customer and its affiliates and their
respective directors, officers, vendors, employees and agents from and against
any action, claim, demand or liability, including attorney's fees and enhanced
damages, from a third party lawsuit or proceeding brought against Customer based
upon a claim that the Services or Google Brand Features infringe any patent,
copyright, trade secret, trademark or other proprietary right of a third party
(an "IP Claim"), including but not limited to any intellectual property claim
brought against Customer by Overture Services, Inc. ("Overture IP Suit"). The
foregoing obligations shall exist only if Customer (1) promptly notifies Google
of any such claim of infringement, (2) provides Google, at Google's expense,
with reasonable information, assistance and cooperation in defending the lawsuit
or proceeding, and (3) gives Google full control and sole authority over the
defense and settlement of such claim. Customer may join in defense with counsel
of its choice at its own expense. Google shall not reimburse Customer for any
expenses incurred by Customer without the prior written approval of Google. With
the exception of an Overture IP Suit, Google shall have no liability for any
claim of infringement based on the combination or use of the Services or Google
Brand Features with materials not furnished by Google if such infringement would
have been avoided but for such combination.

        Without limiting the foregoing indemnity obligation, following notice of
an IP Claim or any facts which may give rise to such IP Claim, Google may, in
its sole discretion and at its option, (a) procure for Customer the right to
continue to use the Services or Google Brand Features, or (b) modify the
Services or Google Brand Features to make them non-infringing with the same
level of functionality and quality as prior to the IP Claim. If Google
determines that it is not commercially reasonable to perform any of these
alternatives, Google shall have the option to terminate this Agreement, subject
to Section 10.6 herein.

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

9

--------------------------------------------------------------------------------

        8.2    Customer Intellectual Property Indemnification.    Customer will
defend, indemnify and hold harmless Google and its affiliates and their
respective directors, officers, vendors, employees and agents from and against
any action, claim, demand or liability, including attorney's fees and enhanced
damages, from a third party lawsuit or proceeding brought against Google based
upon a claim that the Content, Site, or Customer Brand Features infringe any
copyright, trade secret or trademark of the third party. Customer's
indemnification will include (1) all damages and costs finally awarded, or
(ii) settlement costs approved by Customer. The foregoing obligations shall
exist only if Google (1) promptly notifies Customer of any such claim of
infringement, (2) provides Customer, at Customer's expense, with reasonable
information, assistance and cooperation in defending the lawsuit or proceeding,
and (3) gives Customer full control and sole authority over the defense and
settlement of such claim. Google may join in defense with counsel of its choice
at its own expense. Customer shall not reimburse Google for any expenses
incurred by Google without the prior written approval of Customer.

        9.    Limitation of Liability.    EXCEPT FOR (A) INDEMNIFICATION UNDER
SECTION 8, A VIOLATION OF EITHER PARTY'S INTELLECTUAL PROPERTY RIGHTS, OR
BREACHES OF CONFIDENTIALITY UNDER SECTION 5, AND (B) LIABILITY DESCRIBED IN
SECTION 10.6, NEITHER PARTY WILL BE LIABLE FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING BUT NOT
LIMITED TO DAMAGES FOR LOST DATA OR LOST PROFITS, HOWEVER CAUSED AND UNDER ANY
THEORY OF LIABILITY, INCLUDING BUT NOT LIMITED TO CONTRACT OR TORT (INCLUDING
PRODUCTS LIABILITY, STRICT LIABILITY AND NEGLIGENCE), AND WHETHER OR NOT SUCH
PARTY WAS OR SHOULD HAVE BEEN AWARE OR ADVISED OF THE POSSIBILITY OF SUCH DAMAGE
AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY
STATED HEREIN. EXCEPT FOR (A) INDEMNIFICATION UNDER SECTION 8, A VIOLATION OF
EITHER PARTY'S INTELLECTUAL PROPERTY RIGHTS, OR BREACHES OF CONFIDENTIALITY
UNDER SECTION 5, AND (B) LIABILITY DESCRIBED IN SECTION 10.6, IN NO EVENT SHALL
EITHER PARTY'S LIABILITY ARISING OUT OF THIS AGREEMENT EXCEED GOOGLE'S SHARE OF
THE NET AD REVENUE EARNED UNDER THIS AGREEMENT. THE PARTIES AGREE THAT THIS
SECTION 9 REPRESENTS A REASONABLE ALLOCATION OF RISK.

        10.    Term and Termination.    

        10.1    Term.    The term of this Agreement (the "Term") shall commence
on the Effective Date and shall continue in force for a period of three
(3) years after the Ask.com Launch Date, unless earlier terminated as provided
herein.

        10.2    Termination.    Either party may suspend performance and/or
terminate this Agreement: (a) if the other party materially breaches any term or
condition of this Agreement and fails to cure that breach within thirty
(30) calendar days ([***] if the breach relates to the Service Level Agreement
set forth in Schedule H) after receiving written notice of the breach; or (b) if
the other party becomes insolvent or makes any assignment for the benefit of
creditors or similar transfer evidencing insolvency, or suffers or permits the
commencement of any form of insolvency or receivership proceeding, or has any
petition under bankruptcy law filed against it, which petition is not dismissed
within sixty (60) days of such filing, or has a trustee or receiver appointed
for its business or assets or any party thereof; or (c) for convenience, after
providing sixty (60) days advance written notice in the case of Google, or
thirty (30) days written notice in the case of Customer, such notice to be
delivered at any time during the sixty (60) day period commencing

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

10

--------------------------------------------------------------------------------




two (2) years from the Ask.com Launch Date. Additionally, Customer (or if
applicable, the acquiring or surviving entity) may terminate this Agreement for
convenience upon the acquisition or merger of Customer or Customer's web
properties division, upon sixty (60) days prior written notice, provided that
such notice must be given no later than thirty (30) days after the consummation
of such transaction. In the event Customer merges with, acquires or is acquired
by [***] then either party shall have the right to terminate this Agreement at
its convenience immediately upon written notice to the other party, provided
that such notice must be given no later than thirty (30) days after the
consummation of such transaction. Notwithstanding the foregoing, Google may
terminate this Agreement upon [***] written notice to Customer if Customer
attempts to modify, adapt, translate, prepare derivative works from, decompile,
reverse engineer, disassemble or otherwise attempt to derive source code of the
GSLP service, the Google Data Protocol, Google Brand Features, or any other
software, or documentation associated with the Services or otherwise
intentionally and materially breaches Google's Intellectual Property Rights, and
Customer fails to cure such breach within such [***] period.

        10.3    Effect of Termination.    Upon the termination of this Agreement
for any reason (i) all license rights granted herein shall terminate, and
(ii) each party shall return to the other party, or destroy and certify the
destruction of, all Confidential Information of the other party.

        10.4    Survival.    In the event of any termination or expiration of
this Agreement for any reason, Articles 1, 2.1.1, 4 (for a period of one year
after the date of termination or expiration), 5, 6, 7, 8, 9, 10.3, 10.4, 10.5,
11, and 12 shall survive termination. Neither party shall be liable to the other
party for damages of any sort resulting solely from terminating this Agreement
in accordance with its terms.

        10.5    Injunctive Relief.    Each party agrees that, in addition to any
other remedies to which the other party may be legally entitled, such party
shall have the right to seek immediate injunctive relief in the event of a
breach of such sections by the other party or any of its officers, employees,
consultants or other agents.

        10.6    Remedy.    Notwithstanding anything to the contrary herein,
should Customer terminate this Agreement, (a) pursuant to clause 10.2(a) for
Google's failure to provide the Services in accordance with the terms and
conditions of this Agreement or for a breach of Sections 2.7, 2.9 or 3.1, or
(b) pursuant to clause 10.2(b); or if Google terminates this Agreement pursuant
to paragraph 8.1, Google shall be required to promptly pay Customer an amount
equal to the [***] prior to such breach, insolvency or assignment, [***] by the
[***] during the Term; provided that Google shall not be obligated to pay any
amount for [***] included in the Term if Google exercised its termination right
set forth in clause 10.2(c), unless such termination right has expired; and
[***]. If the applicable breach, insolvency or assignment occurs prior to the
completion of a complete calendar month after the Ask.com Launch Date, then
Google shall promptly [***]. The foregoing states Google's entire liability and
Customer's sole and exclusive remedy for a party's termination of this Agreement
pursuant to the first sentence of this Section 10.6. Notwithstanding the
foregoing, such remedy shall be in addition to any payments due and owing to
Customer as of the effective date of termination.

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

11

--------------------------------------------------------------------------------




        11    Addresses.    All payments, correspondence, and notices shall be
sent to the following addresses:


Google Inc.
 
Ask Jeeves, Inc.
2400 Bayshore Parkway
 
5858 Horton Street, Suite 350
Mountain View, CA 94043
 
Emeryville, CA 94608

        Unless specified otherwise by the receiving party in writing, all
invoices or payments shall be sent to the attention of Finance, all legal
notices shall be sent to the attention of Legal, and all other correspondence
shall be sent, in the case of Customer to the attention of General Manager, Web
Properties, and in the case of Google to the representative indicated in the
signature block below.

        12.    Miscellaneous.    Any notice required for or permitted by this
Agreement shall be in writing and shall be delivered as follows with notice
deemed given as indicated: (i) by personal delivery when delivered personally,
(ii) by overnight courier upon written verification of receipt, (iii) by
telecopy or facsimile transmission when confirmed by telecopier or facsimile
transmission report, or (iv) by certified or registered mail, return receipt
requested, upon verification of receipt. All notices must be sent to the
addresses first described above or to such other address that the receiving
party may have provided in writing for the purpose of notice in accordance with
this Section. Neither party may assign its rights or delegate its obligations
under this Agreement (by operation of law or otherwise) without the other
party's prior written consent, except to person(s) or entity(s) that acquire,
through merger or otherwise, (i) ownership of a majority of such parties'
securities or voting securities or an amount of such party's securities that
provide such acquiring person(s) or entity(s) with the power to elect a majority
of the members of such party's board of directors (in all cases, other than any
such acquisition of Google securities in connection with a private or public
securities offering), (ii) all or substantially all of such party's assets or
(iii) with respect to Customer only, all of substantially all of the assets
related to Customer's Web Properties division. This Agreement is not intended to
benefit, nor shall it be deemed to give rise to, any rights in any third party.
This Agreement will be governed by and construed in accordance with the laws of
the State of California, without regard to conflict of law principles. Any
dispute or claim arising out of or in connection with this Agreement shall
brought in the state or federal courts located in Santa Clara County,
California. The parties are independent contractors. Neither party shall be
deemed to be an employee, agent, partner or legal representative of the other
for any purpose and neither shall have any right, power or authority to create
any obligation or responsibility on behalf of the other. Neither party shall be
liable hereunder by reason of any failure or delay in the performance of its
obligations hereunder (except for the payment of money) on account of strikes,
shortages, riots, insurrection, fires, flood, storm, explosions, earthquakes,
acts of God, war or governmental action. Each party shall be responsible for
compliance with all applicable laws, rules and regulations, if any, related to
the performance of its obligations under this Agreement. The failure of either
party to require performance by the other party of any provision shall not
affect the full right to require such performance at any time thereafter; nor
shall the waiver by either party of a breach of any provision hereof be taken or
held to be a waiver of the provision itself. If any provision of this Agreement
is held by a court of competent jurisdiction to be contrary to law, such
provision shall be changed and interpreted so as to best accomplish the
objectives of the original provision to the fullest extent allowed by law and
the remaining provisions of this Agreement shall remain in full force and
effect. THIS AGREEMENT, AND SCHEDULES HERETO, CONSTITUTE THE ENTIRE AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

12

--------------------------------------------------------------------------------


HEREOF. THIS AGREEMENT SUPERSEDES, AND THE TERMS OF THIS AGREEMENT GOVERN, ANY
OTHER PRIOR OR COLLATERAL AGREEMENTS WITH RESPECT TO THE SUBJECT MATTER HEREOF.
ANY AMENDMENTS TO THIS AGREEMENT MUST BE IN WRITING AND EXECUTED BY AN OFFICER
OF THE PARTIES.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be signed
by their duly authorized representatives.

ASK JEEVES, INC.   GOOGLE INC.
By:
 
/s/  A. GEORGE BATTLE      

--------------------------------------------------------------------------------


 
By:
 
/s/  ERIC SCHMIDT      

--------------------------------------------------------------------------------


Name:
 
A. George Battle

--------------------------------------------------------------------------------


 
Name:
 
Eric Schmidt

--------------------------------------------------------------------------------


Date:
 
July 17, 2002

--------------------------------------------------------------------------------


 
Date:
 
July 16, 2002

--------------------------------------------------------------------------------


Fax:
 
510-9895-7507

--------------------------------------------------------------------------------


 
Fax:
 
650-618-1835

--------------------------------------------------------------------------------

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

13

--------------------------------------------------------------------------------




SCHEDULE A—CUSTOMER SITES

A)List of initial domains for which the first Results Pages shall be [***]:

        1)    Customer domains:    

Ask.com
AskJeeves.com
AJ.com

        2)    Syndicated Sites:    

[***]

B)List of initial domains for which the first Results Pages shall not be [***]:

        1)    Customer domains:    

Teoma.com
DirectHit.com

        2)    Syndicated Sites:    

[***]

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

14

--------------------------------------------------------------------------------




SCHEDULE B—SERVICE FEES

I.    Definitions

        A)    Implementation A    means an implementation on [***] in which:
(a) the Google Sponsored Links are displayed in a placement substantially
similar to or better than the placement in the [***] (as defined below); (b) the
display of Google Sponsored Links included in Results Sets is [***] with [***]
or other Customer content; and (c) Customer does not include [***] or [***] are
defined as [***] other than pursuant to existing contractual commitments
relating to the area on Customer's site which, as of the date hereof, offers
multiple search engine options (the "Metasearch Area"). For purposes of this
Agreement, the [***] shall mean a placement of the Google Sponsored Links in a
[***] (i) [***] responses from Customer's [***] (ii) [***] (currently known as
[***]) (the [***]) and (iii) up to [***], substantially as shown in [***]
attached hereto, or higher to the extent that any such Customer advertising
units are not displayed on a particular [***] for a particular Query. For
purposes of clarification, any implementation in which any of the
above-described Customer advertising units are removed from a [***] or moved
further up or down a [***], shall not cause the implementation to deviate from
an implementation that is considered to be substantially similar to or better
than the placement in the [***], as long as placement of Google's Sponsored
Links is substantially similar to or better than in the [***].

        B)    Implementation B    means an implementation on [***] in which:
(a) the Google Sponsored Links are not displayed in a placement substantially
similar to or better than the placement in the [***]; (b) the display of Google
Sponsored Links included in Results Sets is integrated with [***] or other
Customer content; or (c) Customer includes [***] or [***] (in accordance with
Section 2.10) of a [***] other than pursuant to existing contractual commitments
relating to the Metasearch Area.

        C)        [***] means, unless otherwise agreed to by the parties, the
[***] which is displayed in response to a [***] on the [***] and [***], on the
applicable [***] that Customer hosts and maintains from time to time, and on any
other domains mutually designated by the parties from time to time, provided,
however, that a [***] shall only be considered a [***] if the [***] (as defined
in [***]) for such [***] is [***] of: a) the [***]; or b) [***]. Notwithstanding
the foregoing, if (i) any [***] that Customer hosts and maintains requires that
the implementation of the Results Set on a Results Page be worse than the
implementation on other [***] or (ii) the implementation of a Results Page would
cause [***] to be in effect for such page, then Customer shall have the option
to designate any such Results Page as a [***] (and to later re-designate any
such page as a [***]). An initial list of domains for which the [***] Results
Pages shall be considered [***] pursuant to this Agreement is attached hereto in
Schedule A, and Customer shall provide Google with an updated list of such
domains on at least a monthly basis (to the extent that there are changes
thereto).

        D)        [***] means: a) any Results Page other than the [***] which is
displayed in response to a [***] on the [***] on the applicable [***] described
in the definition of [***], and on any other domains or pages mutually
designated by the parties from time to time; and b) any Results Page on the
[***], on the [***] domain, and on the domains of [***], and on other Sites,
domains or pages, in each case not described in the definition of [***], and on
any other domains or pages mutually designated by the parties from time to time.
An initial list of domains for which the [***] shall be considered [***]
pursuant to this Agreement is attached hereto in Schedule A, and

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

15

--------------------------------------------------------------------------------




Customer shall provide Google with an updated list of such domains on at least
on monthly basis (to the extent that there are changes thereto).

II.    Payment for Google Sponsored Links:

Payment: Customer and Google agree that Google shall pay to Customer the amounts
described below.

1)Subject to paragraph 4 below, for each calendar month during which only
Implementation A is in effect:

A) [***] Payment

Google shall pay Customer the [***]: i) [***] of the Net Ad Revenue (where "Net
Ad Revenue" means, with respect to a calendar month during the Term, the gross
revenue generated by the [***] on the [***] (e.g. revenue for [***] and revenue
for [***]) during a calendar month minus the total amount of Deductions for the
[***] for such month; provided, that gross revenue generated shall be maintained
and tracked separately for [***]; and provided further that the total amount of
Deductions shall not exceed [***] of the total gross revenue generated during
such month on [***] for which the [***] is not in effect) derived from the
Google Sponsored Links appearing on the [***] during such month; or ii) [***]
served by or on behalf of Customer during such month (for purposes of this
Section 1(A), [***]. For purposes of this Agreement, "Deductions" shall mean the
aggregate amount of [***] each calendar month during the Term with respect to
the Services provided herein.

B) [***] Payment

Google shall pay Customer [***] of the Net Ad Revenue (and Google shall retain
[***] of the Net Ad Revenue) derived from [***] appearing on the [***] during
such month.

2)Subject to paragraph 4 below, for each calendar month during which only [***]
is in effect:

A) [***] Payment

Subject to the next paragraph, Google shall pay Customer [***]: i) [***] of the
Net Ad Revenue derived from the [***] during such month; or ii) [***] served by
or on behalf of Customer during such month (for purposes of this Section 2(A),
the [***]).

In the event that the [***] of the Google Sponsored Links (where [***] is [***]
on the [***] in a given calendar month, then the [***] described in
Section 2(A)(ii) for such month shall equal the product of: (1) [***] multiplied
by the quotient determined by dividing (a) the [***] for the Google Sponsored
Links displayed on the [***] during such month by (b) the [***] displayed on the
[***] during the entire period during the Term prior to such month during which
Customer uses [***] on [***], provided that under no circumstances will the
[***] ever be greater than [***].

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

16

--------------------------------------------------------------------------------




Examples:

1) Example 1               [***]                                                
      2) Example 2               [***]                                          
            3) Example 3               [***]                                    
                 

        B)        [***] Payment

Google shall pay Customer [***] of the Net Ad Revenue (and Google shall retain
[***] of the Net Ad Revenue) derived from Google Sponsored Links appearing on
the [***] during such month.

3)Subject to paragraph 4 below, for months during which both [***] are in
effect:

A)[***] Payment

Google shall pay Customer an amount equal to the amounts described in sections
1(A) and 2(A) above of this Section I of Schedule B, [***]. If Customer changes
the implementation, the new implementation will not be deemed to be in effect
until the first complete calendar day that such implementation is in effect.

B)[***] Payment

Google shall pay Customer [***] of the Net Ad Revenue (and Google shall retain
[***] of the Net Ad Revenue) derived from Google Sponsored Links appearing on
the [***].

4)Testing Right. Notwithstanding anything in this Agreement to the contrary,
each month during the Term while in [***], Customer shall be permitted to test
new implementations that would otherwise be considered [***] implementations on
up to [***] of the total number of [***] during such month, and such testing
shall not cause the effective implementation to change to [***].

III.    Timing of Payments:    1) Subject to the second sentence of this
section, Google shall [***], no later than the [***], an amount equal to the
product of the [***] and the [***] (as determined in Section I of this
Schedule B above). For the calendar month which includes the Ask.com Launch
Date, Google shall [***] (such amount being the [***]), and Google shall pay
Customer such amount on the [***]. In the event that the [***] that Google owes
to Customer with respect to any month is [***], Google will pay the [***]. In
the event that the payment amount that Google owes to Customer with respect to
any month is [***] for such month, Google shall be entitled to [***], provided
that, if this Agreement terminates or expires and Google has[***] to which
Customer is entitled, then [***] within [***] of this Agreement.

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

17

--------------------------------------------------------------------------------


2)All payments shall be made by wire transfer to an account(s) (or addresses)
designated by Customer from time to time.

IV.    Spam Queries and [***]:

        With respect to the [***] and the [***], Results Pages from Spam Queries
("Spam Pages") for a given calendar month shall be included in the monthly count
of [***] served by Customer. Notwithstanding the foregoing sentence, if such
Spam Pages are greater than [***] of such month's total number of [***], then
Google shall have the option to: (a) continue to count all Spam Pages in the
total number of [***]; or (b) notify Customer that Spam Pages exceed [***] of
the total number of [***], in which case the parties shall mutually determine
whether Google's processes for counting Spam are accurate, and if Google and
Customer agree that such processes are accurate, then Google shall have the
right to [***] from the total number of [***] for such month.

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

18

--------------------------------------------------------------------------------

SCHEDULE C—SUPPORT GUIDELINES

        1.    Definitions.    

(a)"Customer Contacts" means no more than two employees designated by Customer
in writing who are qualified to contact Google for technical support.

(b)"Consulting Requests" means any request made by Customer to Google Technical
Support Personnel that is unique to Customer and is unrelated to a Fix, Minor
Problem, or Severe Problem. This includes requests by Customer to incorporate a
new feature or enhance an existing feature of the Services.

(c)"Fix" means a correction, fix, alteration or workaround that solves a Minor
Problem or a Severe Problem.

(d)"Google Technical Support Personnel" means the employees at Google
responsible for handling technical support calls. Google will provide Customer
with a web interface or an email address (the "Support Address"), as well as an
email pager address (the "Support Pager") for contacting the Google technical
support personnel, and an escalation telephone support number. Google will
provide Customer with technical contacts. Google may change its designated
technical support personnel at its discretion with reasonable notice to
Customer.

(e)"Hours of Operation" means 24/7 for Severe Problems and Monday to Friday
9:00 a.m.—7:00 p.m. Pacific Time for Minor Problems. Google may, at its
reasonable discretion, change or expand the hours of operation with reasonable
notice to Customer.

(f)"Minor Problem" means any error, bug, or malfunction that makes any feature
of the Services perform unpredictably or to otherwise become intermittently
unavailable.

(g)"Severe Problem" means any error, bug, or malfunction that causes the
Services to become inaccessible to Customer and its Site end users, or that
causes any feature of the Services become continuously unavailable, or that
causes the Services to have a material degradation in accuracy or response time
performance.

        2.    Support procedures.    Customer will use reasonable efforts to fix
any Minor Problems without escalation to Google. All Minor and Severe Problems
and Consulting Requests must be submitted to Google via the Support Address.

(a)If Customer believes it is reporting a Severe Problem, Customer will
accompany its request with a page via the Support Pager.

(b)Upon receiving a request from Customer, Google will determine in its
reasonable discretion whether the request is a Minor Problem, a Severe Problem,
or a Consulting Request.

(c)If the request is a Severe Problem, Google will attempt to respond to the
request within one hour. Google will then use commercially reasonable efforts to
fix the Severe Problem and will provide daily status reports to Customer (upon
request by Customer).    On resolution of the problem and at Customer's request,
Google will provide Customer a problem summary including the nature of the
problem and steps taken to resolve the problem.

(d)If the request is a Minor Problem, Google will attempt to respond to the
request within one business day. Google will then use commercially reasonable
efforts to fix the Minor Problem and will provide weekly status reports to
Customer (upon request by Customer).

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL TRE
ATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

19

--------------------------------------------------------------------------------



        If the request is a Consulting Request, Google will attempt to respond
to the request within ten business days.

Should Customer and Google agree to have Google take further action pursuant to
the Consulting Request, Customer and Google will negotiate a separate agreement
setting forth the terms and conditions for Google's performance of such further
action. All time spent by Google in responding to a Consulting Request will be
billed to the Customer at Google's then applicable consulting rates and charges.

        3.    Enhancements and Updates.    Google will use commercially
reasonable efforts to provide Customer with advance notice of any enhancements
and updates to the Services that Google may develop. Upon receipt of such
notice, Customer will use commercially reasonable efforts to implement the
latest enhancement and/or update (and Google shall assist Customer in any such
implementation) or continue use of the current Services. In either event, Google
shall continue to support Customer's service requirements as necessary.

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL TRE
ATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

20

--------------------------------------------------------------------------------




SCHEDULE D


        [This schedule intentionally omitted in original agreement]

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

21

--------------------------------------------------------------------------------




SCHEDULE E—BRAND FEATURES

        Google Brand Features: The Google Brand Features include GOOGLE, the
Google logo, other marks that incorporate the word "GOOGLE", PAGERANK, and such
other trademarks as Google may secure during the Term.

        Customer Brand Features: The Customer Brand Features include Ask Jeeves,
the Ask Jeeves logo, Ask.com, AskJeeves.com, the Teoma logo, and Teoma.com, and
other trademarks that Customer may provide to Google during the Term.

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

22

--------------------------------------------------------------------------------





SCHEDULE F—CUSTOMER IMPLEMENTATION A Sample Page


LOGO [g66499.jpg]

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

23

--------------------------------------------------------------------------------


SCHEDULE G—COMPETITORS LIST

1)[***]

2)[***]:

[***].

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

24

--------------------------------------------------------------------------------


SCHEDULE H—SERVICE LEVEL AGREEMENT

        Google shall comply with the service levels set forth below ("Service
Levels") for the Google Sponsored Links Program provided to Customer under the
Agreement.

Service Levels:

        "Fully Processed and Served Queries" shall mean Queries that are fully
processed, from the time sent by Customer to Google to the time received back by
Customer from Google (including a Complete http response, with a complete set of
Google Service Results or a "no results" set result served in XML format).

        Technical Requirements (with respect to Customer domestic US properties)

        1.    Speed of Results.    Google shall maintain the following two
latency guarantees (hereafter "Query/Response Speed Performance Requirement"):

(a)[***]- the [***] and initiated transmission of the Sponsored Links. Google
shall not [***].

(b)[***]- Customer may send an [***] between two computers in communications
hereunder, measured between the [***] handling [***] and the applicable [***],
to test the [***]. The [***] shall not exceed an [***] provided Customer
installs a [***] at one of [***]. Customer may send queries to Google to test
[***] as measured between the [***] handling [***] and the applicable [***]
sending such [***].

        2.    Availability.    Google will provide [***] "Service Availability",
defined as the percentage of Queries that are Fully Processed And Served within
[***], over a [***] (excluding any time of outage caused by equipment or
software that is not under the direct control of Google).

        3.    Implementation of Technical Specifications.    The [***] in this
Schedule shall only apply provided that (a) Customer correctly implements the
technical specifications concerning correct use of XML protocol arguments and
correct handling of optional or new result fields set forth in the Google Data
Protocol, (b) Customer's DNS client implementation correctly observes the DNS
TTL values returned by Google's DNS servers, i.e., if Customer's DNS client does
not cache values beyond the TTL time, and c) Customer sends Queries to the host
name provided to customer by Google (e.g. XYZ.google.com) and Customer's client
implementation repeats the DNS lookups at least every [***] in order to pick up
any changes.

        4.    Remedy—If the Services do not comply with the service levels set
forth in this Schedule and Results Pages are not sent back to Customer in
response to a Query, then for purposes of the [***] described in Schedule B,
each such Query shall be deemed to be a [***] served. Where Google is unable to
count Queries because of an outage, such Query determination shall be made using
Customer's legitimate and verifiable data.

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

25

--------------------------------------------------------------------------------


SCHEDULE I—COMPETITIVE SERVICE URLS

        [***]

[***] INDICATES THAT CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

26

--------------------------------------------------------------------------------



QuickLinks


ADVERTISING SERVICES AGREEMENT
SCHEDULE A—CUSTOMER SITES
SCHEDULE B—SERVICE FEES
SCHEDULE D
SCHEDULE E—BRAND FEATURES
SCHEDULE F—CUSTOMER IMPLEMENTATION A Sample Page
SCHEDULE G—COMPETITORS LIST
SCHEDULE H—SERVICE LEVEL AGREEMENT
SCHEDULE I—COMPETITIVE SERVICE URLS
